DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/7/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3, 8-10, 12-15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by Chisholm et al. (2012/0316309).
Regarding claim 1:  Chisholm et al. teach a composition comprising rubber [0083] and a plant oil-based component that is poly(vinyl ether) fatty acid ester (vinyl ether of soybean fatty acid esters (VESFA)) [0099-0100; Examples].
Regarding claim 2:  For this rejection the substitution is in whole.
Regarding claim 3:  Chisholm et al. teach soybean oil as the plant oil [Examples].
	Regarding claim 8:  The polyVESFA of Chisholm et al. is also a plant oil.
	Regarding claim 9:  Chisholm et al. teach EPDM [0158].
	Regarding claim 10:  Chisholm et al. teach reinforcing fillers [0083, 0162]
	Regarding claims 12 and 13:  Chisholm et al. teach that their polymer replaces some of a petroleum-based processing oil [0158-0159], which is a further lubricant.
Regarding claims 14 and 15:  Chisholm et al. teach compositions prior to, and after, being vulcanized [0026, 0045, 0082-0083, 0135; Examples].
	Regarding claim 19:  Chisholm et al. teach the claimed amount [Examples].
	Regarding claim 20:  Chisholm et al. does not require a filler [Examples].

Claim(s) 1-3, 6, 8, 12, 14, 15, 19, 20, 58 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trenor (Sustainable Polymeric Materials Derived from Novel Soybean Based Monomers and Polymers:  From Synthesis to Applications).
Regarding claims 1, 3, 6, 58 and 59:  Trenor teaches a composition comprising rubber and a polymer that is produced from a soybean based monomer (SBMA) and styrene by free radical polymerization (pages 8, 11, 14-16).  Trenor teaches a styrene content of 11 wt% (page 17; Table 2.1).  Trenor teaches that their SBMA/styrene 
Regarding claim 2:  For this rejection the substitution is in whole.
Regarding claim 8:  The styrenated plant oil of Trenor is also a plant oil.
Regarding claim 12:  Trenor teaches a vulcanization agent (page 18).
Regarding claims 14-15:  Trenor teaches prior to vulcanization (DCP curing), and after vulcanization (pages 18-19).
Regarding claim 19:  Trenor teaches the claimed amount (pages 17-19).
Regarding claim 20:  Trenor teaches an unfilled rubber compound (pages 17-19).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-10, 12-15, 19, 20 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm et al. (2012/0316309) in view of Trenor (Sustainable Polymeric Materials Derived from Novel Soybean Based Monomers and Polymers:  From Synthesis to Applications).
	Regarding claims 1 and 58:  Chisholm et al. teach a polymer that is a copolymer of a plant oil and another monomer [0085].  It would have been obvious to one of ordinary skill in the art before the invention was made to select a styrenic monomer from the short, finite list in Chisholm et al. to produce a styrenated plant oil.  The polymer of Chisholm et al. is a liquid at room temperature [0043, 0074, 0082].  Chisholm et al. teach incorporating their polymer into a rubber compound [0083; 
	The limitation “formed using free radical graft polymerization” is a product by process limitation.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  The claimed method does not necessitate a different structure from Chisholm et al. as evidenced by Trenor (Figure 2.1).
	Chisholm et al. fail to specify the weight percent of the styrene.
	However, Trenor teaches in an analogous styrene modified soybean oil that the glass transition temperature and toughness is increased with increasing content of styrene (pages 39 and 42).  It is a result effective variable.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of styrene as taught by 
	Regarding claim 2:  For this rejection the substitution is in whole.
	Regarding claims 3, 6 and 59:  Chisholm et al. teach soybean oil as the plant oil [Examples], which would provide a styrenated soybean oil.
	Regarding claim 8:  The styrenated plant oil of Chisholm et al. is also a plant oil.
	Regarding claim 9:  Chisholm et al. teach EPDM [0158].
	Regarding claim 10:  Chisholm et al. teach reinforcing fillers [0083, 0162
	Regarding claims 12 and 13:  Chisholm et al. teach that their polymer can replace some of a petroleum-based processing oil [0158-0159], which is a further lubricant.
Regarding claims 14 and 15:  Chisholm et al. teach compositions prior to, and after, being vulcanized [0026, 0045, 0082-0083, 0135; Examples].
	Regarding claim 19:  It would have been obvious to optimize the amount of styrenated plant oil used the rubber composition for the desired processability.  The claimed range is very broad, and not critical.
	Regarding claim 20:  Chisholm et al. does not require a filler [Examples].
	

Claims 1-3, 6, 8-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palombo (2006/0207700) in view of Chisholm et al. (2012/0316309).
	Regarding claims 1, 3, 6, and 9-13:  Palombo teaches a composition for tires comprising SBS, NR, paraffin oil (petroleum processing oil), silica (reinforcing filler), and an additive of instant claim 12 [0027, 0040, 0043; Examples].

	However, However, Chisholm et al. teaches plant oil-based component that is poly(vinyl ether) fatty acid ester (vinyl ether of soybean fatty acid esters (VESFA)) [0099-0100; Examples] is derived from a natural source, is renewable, and is a suitable replacement for petroleum processing oils in rubber tire compositions [0085, 0092, 0158].  The polymer of Chisholm et al. is a liquid at room temperature [0043, 0074, 0082].  
	It would have been obvious to one of ordinary skill in the art before the invention is made to use the polyVESFA of Chisholm et al. in place of the SBS in Palombo to provide a replacement that is renewable and environmentally-friendly.
Regarding claim 2:  For this rejection the substitution is either in part or in whole.
Regarding claim 8:  soybean oil is a plant oil.
Regarding claims 14 and 15:  Palombo teaches prior to vulcanization and a vulcanized compound [Examples].
	Regarding claim 19:  The substitution of the polyVESFA of Chisholm et al. in place of the SBS in Palombo would provide the claimed amount [Examples].
	Regarding claim 20:  The filler is optional in Palombo [0035].



Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763